283 U.S. 801
51 S. Ct. 497
75 L. Ed. 1423
UNITED STATES of America, Complaint,v.STATE OF UTAH.
No. 14 Original.
Supreme Court of the United States
May 18, 1931

1
The Attorney General, for the United States.


2
Messrs. Waldemarr Van Cott and P. T. Farnsworth, Jr., both of Salt Lake City, Utah, for defendant.


3
Decree.


4
This cause came on to be heard by this Court, upon the exceptions of the parties hereto, to the report of the special master.


5
Now, therefore, for the purpose of carrying into effect the conclusions of the Court, as stated in its opinion, 283 U.S. 64, 51 S. Ct. 438, 75 L. Ed. 844, dated April 13, 1931, it is ordered, adjudged, and decreed that:


6
1. The bill of complaint, is so far as it relates to the Green river, is dismissed. The Green river, from a point where the river crosses the township line between townships 23 and 24 south, range 17 east, Salt Lake Base and Meridian, to the confluence of the Grand (Colorado) river, is now and at all times on and after January 4, 1896, has been, a navigable river, and the title to the bed thereof vested in the State of Utah upon its admission into the Union on January 4, 1896, except so far as the United States of America may theretofore have made grants thereof. The United States of America is forever enjoined from asserting any estate, right, title, or interest in and to said river bed, or any part thereof, adverse to the State of Utah, or its grantees; and from in any manner distrubing or interfering with the possession, use, and enjoyment thereof by the State of Utah, or its grantees.


7
2. The bill of complaint, in so far as it relates to the Grand (Colorado) river, is dismissed. The Grand (Colorado) river, from a point located at the mouth of Castle creek to the confluence of the Grand (Colorado) river with the Green river, is now and at all times on and after January 4, 1896 has been a navigable stream, and title to the bed thereof vested in the State of Utah upon its admission into the Union on January 4, 1896, except so far as the United States of America may theretofore have made grants thereof. The United States of America is forever enjoined from asserting any estate, right, title, or interest in and to said river bed, or any part thereof adverse to the State of Utah or its grantees, and from in any manner disturbing or interfering with the possession, use, and enjoyment thereof by the State of Utah or its grantees.


8
3. The bill of complaint, so far as it relates to the Colorado river, from the confluence of the Green river and the Grand (Colorado) river to Mile 212.15 above Lees Ferry, Arizona, and from Mile 176 above Lees Ferry, Arizona, to the Utah-Arizona Boundary Line, is dismissed. Said stretches of said river and each of them are now and at all times on and after January 4, 1896, have been navigable, and title to the beds of said last-mentioned stretches of river and each of them vested in the State of Utah upon its admisson i nto the Union on January 4, 1896, except so far as the United States of America may theretofore have made grants thereof The United States of America is forever enjoined from asserting any estate, right, title, or interest in and to said beds of said last-mentioned stretches of river or in or to any portion of said last-mentioned beds, or either of them, adverse to the State of Utah or its grantees, and from in any manner disturbing or interfering with the possession, use, and enjoyment thereof by the State of Utah or its grantees.


9
4. The Colorado river from Mile 212.15 above Lees Ferry, Arizona, to Mile 176 above Lees Ferry, Arizona, is not a navigable river, and the title to the bed of said last-mentioned stretch of river is vested in the United States of America, except as to lands heretofore granted, and the State of Utah is forever enjoined from asserting any estate, right, title, or interest in and to said bed of said last-mentioned stretch of river or in and to any part of said last-mentioned bed, adverse to the United States of America, or its grantees; and from in any manner disturbing or interfering with the possession, use, and enjoyment thereof, by the United States of America, or its grantees.


10
5. The San Juan river, from the mouth of Chinle creek to the confluence of the San Juan and Colorado rivers, is not a navigable river, and the title to the river bed is vested in the United States of America, except as to lands heretofore granted, and the State of Utah is forever enjoined from asserting any estate, right, title, or interest in and to said river bed, or any part thereof, adverse to the United States of America or its grantees; and from in any manner disturbing or interfering with the possession, use, and enjoyment thereof, by the United States of America, or its grantees.


11
6. The United States of America shall in no wise be prevented from taking any such action in relation to said rivers, or any of them, as may be necessary to protect and preserve the navigability of any navigable waters of the United States of America.


12
7. It is further adjudged and decreed by the Court that each party hereto pay its own costs and that each party hereto pay one-half of the expenses incurred by the special master, and also one-half of the amount to be fixed by the Court as the compensation of the special master.